Title: From George Washington to Peters and Company, 16 September 1788
From: Washington, George
To: 

 

Mount Vernon 16th Septr 1788

I have some Spring Barley for sale, and if you incline to buy it, would be glad to know what you will give delivered at my landing; or if this is not convenient for you what your price at Baltimore is.
It is raised from seed which Colo. Biddle of Philadelphia procured for me from a Mr Haynes a Brewer of that City; who had it (I am informed) from Rhode Island. It is, which I did not discover till growing, mixed, in a small degree, with oats. I mention it for the sake of plain dealing—and not because I am told it is a common case—and because it is generally so this year in the Eastern States.
Your answer by the first post will much oblige, Sir, Yr most Obedt Hble Servt

Go: Washington

